DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Applicants' communication filed on June 07, 2022.  Claims 1 and 15 have been amended.  Claims 1-20 are currently presented in the instant application.

Response to Arguments
Applicant's arguments filed June 07, 2022 have been fully considered but they are not persuasive.
Regarding to claim 8:
Applicant’s argument:  Applicant argues “On page 5 of the Office Action, the Office alleges that KOBORI, at paragraph [0101] teaches a scheduler because the "previous-task dependency information 302 represents whether a dependency exists between a task specified in a command and another task to be executed before that task. The next-task dependency information represents whether a dependency exists between a task specified in a command and another task to be executed after that task." However, the cited section of Koori nowhere teaches a "a scheduler configured to schedule the at least one of the first subset of commands for execution by the plurality of pipelines in response to the dependency being resolved," as provided by independent claim 8. Koori’s reference to task dependency information does not teach, to one skilled in the art, a scheduler in any manner. Accordingly, the Office has failed to show that the cited reference teaches each and every feature of claim 8.”
b. 	Examiner’s response:   Examiner respectfully disagrees with the argument.  First Examiner understands that the scheduler’s function is assigning resources to perform tasks.  Kobori does not particularly disclose the word “scheduler”.  However, Kobori discloses task control unit is equivalent with scheduler which process runs at a certain point in time.  (KOBORI, see pars. [0083, 0093-0094].  Each of the task execution determination units (112a to 114a) determines whether one of the processing units (104 to 106) that are controlled object being controlled by the task control units (112 to 114) that include the task execution determination unit is able to execute a task. More specifically, each of the task execution determination units (112a to 114a) determines a timing at which the processing unit as controlled object is able to execute the task.  In addition, Kobiri’s pars. [0112-0120], discloses subset of commands.  For example, the processing control unit 101 generates commands (“task command A” and “task command B”) specifying execution of the “task A” and “task B”, respectively. The processing control unit 101 supplies the “task command A” and “task command B” to the FIFOs 107 to 109 and the task control units (112 to 114), for detail see the FIGs. 1, 3 and 8… [0112-0113], FIFO, and [0146] When the operational processing in the “task A” is finished in the processing unit 104, the task control unit 112 starts processing from step S701. In this case, the task control unit 112 refers to the task setting table 112b (step S701). The task control unit 112, based on contents of the task setting table 112b and a task command output from the processing control unit 101, confirms that the next task is the “task B” (being resolve)…  
In addition, Kobori discloses the reference to task dependency information that task dependency information is assumed to be set as in the “task command A” (501) and “task command B” (502) illustrated in FIG. 5 will be described. In this case, since there is a dependency between the “task B” and “task A”, the “task B” is required to be executed after processing in the “task A” is finished. In this case, the confirmation by the task control unit 113 in step S901 results in “YES” in step S902).
Therefore, Kobori fairly discloses the highlight claim invention, since Applicant does not clearly claim how scheduler schedule the commands for execution by the plurality of pipelines and how dependency being resolve...  If Applicant further details how these elements do that would overcome prior art rejection.  Therefore, the Argument is not persuasive.

Regarding to claim 1:
a.	Applicant’s argument:  Applicant argues on page 8 of the Remark that “Kobori nowhere describes "a first table configured to store entries indicating dependencies between commands that are to be executed on different ones of a plurality of processing units comprising the first processing unit and at least one second processing unit," as provided by claim 1.”; and 
b. 	Examiner’s response: Examiner respectfully disagrees with the argument because KOBORI fairly discloses the table configured to store entries… (KOBORI, see [0106-0107] It is assumed that “#0” and “#2” are stored as start processing-node number and end processing-node number for the “task A”, respectively, in the task setting tables (112b to 114b), as exemplified in FIG. 6. It is also assumed that “#1” and “#2” are stored as start processing-node number and end processing-node number for the “task B”, respectively, in the task setting tables (112b to 114b) in advance, as exemplified in FIG. 6.  [0107] The processing-node numbers “#0”, “#1”, and “#2” indicate the processing units 104, 105, and 106, respectively. Relationships between processing-node numbers and respective processing units may be set to the task setting tables (112b to 114b) and the task control units (112 to 114) in advance.).  KOBORI fairly discloses the highlight claim invention.  Therefore, the argument is not persuasive.

c.	Applicant’s argument:  Applicant argues on page 8 of the Remark that “Mueller nowhere teaches, to one skilled in the art, a "a first scheduler configured to release commands in the entries at the different ones of the plurality of processing units in response to resolution of the dependencies," as provided by claim 1..”;
b. 	Examiner’s response: Examiner respectfully disagrees with the argument because claim 1 now amended (please see the detail Office Action below) .

Regarding to claim 15:
a.	Applicant’s argument:  Applicant argues on page 10 that Fukuzaki nowhere describes "a scheduler configured to schedule the at least one of the first subset of commands for execution by the plurality of pipelines in response to the dependency being resolved and to notify a primary processing unit in response to completing execution of the at least one of the first subset of commands," as provided in claim 15, with emphasis added.
b. 	Examiner’s response:  Examiner respectfully disagrees with the argument, since Applicant now amend the claim 15 by incorporate the limitation of claim 8, please see the detail rejection of claim 15 below.  Therefore, the argument is not persuasive.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOBORI (US 20170147411 A1).
	Regarding claim 1.  KOBORI discloses a first processing unit (KOBORI, see FIG. 1, “processing units 104-106”) comprising: 
a plurality of queues configured to store commands prior (KOBORI, see at least par. [0143], “the task control unit 113 controls the FIFO 108 to output the "task command A" stored in the FIFO 108 to the processing unit 105”) to execution in a corresponding plurality of pipelines (KOBORI, see at least par. [0183], “The processing device 100 is configured to include a plurality of the processing units (104 to 106) are connected in a pipeline form through the data buffers (110 to 111). That is, when executing a task including operational processing being executed in a pipeline by use of the plurality of processing units (104 to 106)”); 
a first table configured to store entries indicating dependencies between commands (KOBORI, see at least par. [0163], “The task control unit 113 refers to the task setting table 113b to identify the end processing-unit of a task (the "task A") having a dependency with the "task B" (step S904). The end processing-unit of the "task A" is the processing unit 106 (the end processing-node number is "#2")”) that are to be executed on different ones of a plurality of processing units comprising the first processing unit and at least one second processing unit (KOBORI, see at least par. [0097], “it is assumed that the number of tasks to be executed is two. It is assumed that, between the two tasks, the first task (hereinafter, may be referred to as " task A") is executed in the processing units 104, 105, and 106, and the second task (hereinafter, may be referred to as " task B") is executed in the processing units 105 and 106”);
a first scheduler (KOBORI, see FIG. 1, TASK CONTROL UNIT 112) configured to release commands (see par. [0139] When the processing in the “task A” is finished in the processing unit 104, the status information of the processing unit 104 is changed to indicate “PROCESSING FINISHED (2)”.) in the entries at the different ones of the plurality of processing units in response to resolution of the dependencies (KOBIRI, see at least par. [0146] When the operational processing in the “task A” is finished in the processing unit 104, the task control unit 112 starts processing from step S701. In this case, the task control unit 112 refers to the task setting table 112b (step S701). The task control unit 112, based on contents of the task setting table 112b and a task command output from the processing control unit 101, confirms that the next task is the “task B”.).  

Regarding claim 2.  KOBORI discloses the first processing unit of claim 1, wherein the first scheduler is configured to program the plurality of processing units to execute subsets of the commands in a command stream (KOBORI, see at least par. [0163], “The task control unit 113 refers to the task setting table 113b to identify the end processing-unit of a task (the "task A") having a dependency with the "task B" (step S904).”). 

Regarding claim 3.  KOBORI discloses the first processing unit of claim 2, wherein the first scheduler is configured to identify dependencies between the commands in the command stream and to create entries in the first table in response to identifying the dependencies (Kobori, see at least par. [0163], “The task control unit 113 refers to the task setting table 113b to identify the end processing-unit of a task (the "task A") having a dependency with the "task B" (step S904). The end processing-unit of the "task A" is the processing unit 106 (the end processing-node number is "#2").”).  

Regarding claim 4.  KOBORI discloses the first processing unit of claim 3, wherein the entries in the first table comprise information identifying a first command that is dependent upon a second command, information identifying one of the plurality of processing units that is executing the second command, and information indicating whether the dependency has been resolved (KOBORI, see at least par. [0105], “In the specific example exemplified in FIG. 5, "task A" is set to the "task command A" (501) as a task identifier, and "task B" is set to the "task command B" (502) as a task identifier, respectively. The "task B" is set to the task "command A" as a next-task dependency information 303, and the "task A" is set to the task " command B" as previous-task dependency information 302, respectively. In this case, the respective processing units (104 to 106) are required to execute operational processing in the "task B" after having executed operational processing in the "task A".”). 

Regarding claim 5.  KOBORI discloses the first processing unit of claim 4, wherein the first scheduler is configured to update the entries in the first table in response to the dependencies being resolved (KOBORI, see at least par. [0153], “confirms the status information of the processing unit 106 and, in this case, stands by for the completion of the operational processing in the "task A". The task control unit 114 refers to the task setting table 114b and an input task command, and starts to control the next task (the "task B" in this case) from step S701”). 

	Regarding claim 6.  KOBORI discloses the first processing unit of claim 1, wherein the first scheduler is configured to add the commands in the entries to corresponding user queues in response to resolution of the dependencies (Kobori, see FIGs. 2-3 and see at least pars. [0101-0102], “[0101] The previous-task dependency information 302 represents whether a dependency exists between a task specified in a command and another task to be executed before that task. The next-task dependency information represents whether a dependency exists between a task specified in a command and another task to be executed after that task. [0102] Hereinafter, a particular task to which previous-task dependency information is set with regard to a task specified in the task command, may be referred to as a "previous-dependent task". A particular task to which next-task dependency information is set with regard to a task specified in a command as described above, may be referred to as a "next-dependent task". In the task command, any type of data related to execution of a task may be included in addition to a task identifier 301, previous-task dependency information 302, and next-task dependency information 303.)

Regarding claim 8.  KOBORI discloses a first processing unit (see FIG. 2 below, element 201), comprising: 
a plurality of pipelines (KOBORI, see FIG. 1, command buffers 107-109) configured to execute a first subset of commands (e. g. commands with dependency) in a command stream, wherein at least one of the first subset of commands is dependent upon at least one of a second subset of commands (e. g. commands without dependency) that is to be executed on a second processing unit (KOBORI, see at least par. [0097], it is assumed that the number of tasks to be executed is two (see FIG. 2, element 203 listing more than two tasks: TASK A… TASK N).  It is assumed that, between the two tasks, the first task/command (hereinafter, may be referred to as " task A") is executed in (any of) the processing units 105, and 106, and the second task/command (hereinafter, may be referred to as " task B") is executed in (any of) the processing units 105 and 106… KOBORI, in par. [0104], In the specific example exemplified in FIG. 4, "task A" is set to the "task command A" (401) as a task identifier, and "task B" is set to the "task command B" (402) as a task identifier, respectively. In the specific example exemplified in FIG. 4, task dependency information is set to neither the "task command A" nor "task command B". Due to this setting, the respective processing units (104 to 106) are able to execute operational processing in the "task A" and operational processing in the "task B" independently); 


    PNG
    media_image1.png
    396
    668
    media_image1.png
    Greyscale
 
a plurality of queues (KOBORI, see FIG. 1, FIFOs 107 to 109) configured to store the first subset of commands prior (KOBORI, see at least par. [0113], The respective FIFOs 107 to 109 store the "task command A"/ commands with dependency and KOBORI, see par. [0100], A task command as described above also includes task dependency information that specifies another task having a dependency in terms of execution order with a task (the "task A" or " task B" in this case), which is specified to be executed, by the task command. Specifically, task dependency information includes previous -task dependency information 302 and next -task dependency information 303, as exemplified in FIG. 3.) to execution the plurality of pipelines (KOBORI, see at least par. [0183], “The processing device 100 is configured to include a plurality of the processing units (104 to 106) are connected in a pipeline form through the data buffers (110 to 111). That is, when executing a task including operational processing being executed in a pipeline by use of the plurality of processing units (104 to 106)”); 
a scheduler configured to schedule the at least one of the first subset of commands for execution by the plurality of pipelines in response to the dependency being resolved (KOBORI, see at least par. [0101], “The previous-task dependency information 302 represents whether a dependency exists between a task specified in a command and another task to be executed before that task. The next-task dependency information represents whether a dependency exists between a task specified in a command and another task to be executed after that task”). 

Regarding claim 9.  KOBORI discloses wherein the plurality of pipelines is configured to execute the first subset of commands in the command stream based on instructions received from a primary processing unit (KOBORI, see at least par. [0116], “the respective task control units (112 to 114), on the basis of settings in the task setting tables (112b to 114b), confirm whether the respective processing units (104 to 106) are included in the processing in a task specified in a task command, respectively (step S702). More specifically, each of the task control units (112 to 114), for example, confirms whether one of the processing units (104 to 106) that is controlled object of the task control unit is specified as a processing unit that executes operational processing in the "task A".”). 

Regarding claim 10.  KOBORI discloses wherein the scheduler is configured to schedule the at least one of the first subset of commands in response to the second processing unit providing an indication to the primary processing unit that execution of the at least one of the second subset of commands is complete (KOBORI, see at least pars. [0110, 0140-0146], “In the following description, status information representing the execution states of operational processing executed in the respective processing units (104 to 106) is supplied from the respective processing units (104 to 106) to the task control units (112 to 114), respectively. Such status information represents "WAITING", "IN PROCESSING", and "PROCESSING FINISHED". In the description below, it is assumed that "0", "1", and "2" are assigned to the status information indicating "WAITING", "IN PROCESSING", and "PROCESSING FINISHED", respectively. The present example embodiment is, however, not limited to the above configuration, and formats representing status information may be defined as appropriate. In the present example embodiment, status information representing states other than "WAITING", "IN PROCESSING", and "PROCESSING FINISHED" with respect to the respective processing units (104 to 106) may also be supplied to the task control units (112 to 114)”). 

Regarding claim 11. KOBIRI discloses wherein the scheduler receives an indication from the primary processing unit that the at least one of the first subset of commands is released for execution by the plurality of pipelines in response to the dependency being resolved (KOBORI, see FIG. 3, pars. [0033] and FIG. 9, [0164], the task control unit 113 confirms the status information of the processing unit (the processing unit 106) identified in step S904. The task control unit 113, based on the status information of the processing unit 106, confirms whether operational processing in a task (the "task A") having a dependency with the "task B" has been finished in the processing unit 106 (step S905).). 
Regarding claim 12. KOBIRI discloses wherein the indication from the primary processing unit (KORORI, see at least par. [0107], “The processing-node numbers "#0", "#1", and "#2" indicate the processing units 104, 105, and 106, respectively. Relationships between processing-node numbers and respective processing units may be set to the task setting tables (112b to 114b) and the task control units (112 to 114) in advance”) comprises provision of the at least one of the first subset of commands to the plurality of queues (KOBORI, see at least par. [0112], “the processing control unit 101 generates commands ("task command A" and "task command B") specifying execution of the "task A" and "task B", respectively. The processing control unit 101 supplies the "task command A" and "task command B" to the FIFOs 107 to 109 and the task control units (112 to 114).”) in response to the dependency being resolved (KOBORI, see at least par. [0132], “the task control unit 112 refers to task dependency information (302 and 303 in FIG. 3) that is set in a task command (the "task command A" in this case) supplied from the processing control unit 101. The task control unit 112 confirms whether a task having a dependency with the "task A" exists (step S901).”). 

Regarding claim 14. KOBORI discloses the first processing unit of claim 11, wherein the scheduler receives the indication via an interface that connects the first processing unit, the second processing unit, and the primary processing unit (KOBORI, see FIGs. 1, 11, 13 and 16 and 19 and at least pars. [0049, 0050] The processing control unit 101 in the present example embodiment supplies a control signal instructing the processing units (104 to 106) to execute a task. More specifically, the processing control unit 101 arranges a series of operational processing in the processing units (104 to 106) into a task, and generates a command (task command) specifying execution of the task. The processing control unit 101 supplies the task command to the processing units (104 to 106)… [0304], For example, in the above-described respective example embodiments, the task control unit and other constituent elements in each of the processing devices (100, 1100, 1300, and 1600), which were described in the above-described respective example embodiments, may be connected to each other through any communication bus by way of the input-output interface 1906.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KOBORI  US 20170147411 A1 as applied by claim 1 and further in view of Irish et al. (US 20080189501 A1, hereinafter “Irish”).
Regarding claim 7.  KOBORI discloses the first processing unit of claim 1, the first scheduler is configured to release commands associated with the commands in response to resolution of the dependencies (KOBORI, see par. [0139] When the processing in the “task A” is finished in the processing unit 104, the status information of the processing unit 104 is changed to indicate “PROCESSING FINISHED (2)”).
KOBORI does not explicitly disclose the first scheduler is configured to write doorbells associated with the commands in response to resolution of the dependencies.  
However, Irish discloses to write doorbells associated with the commands in response to resolution of the dependencies (Irish, see at least par. [0043], “each new command received by the system 100 may be provided to the barrier command handling logic 133. The barrier command handling logic 133 may include first logic 414 adapted to determine whether the new command is a barrier command that may prevent a command received after the barrier command from being executed before a command received before the barrier command. If the first logic 414 determines the new command is a barrier command, the barrier command handling logic 133 may set (e.g., assert) a flag in the read and/or write command control logic 167, 182. In this manner, when a barrier instruction enters the I/O sub-system, a flag may be set which indicates that pre-calculated dependencies may be employed for the next load (e.g., read) and/or the next store (e.g., write) instructions respectively. Alternatively, if the first logic 414 determines the new command is not a barrier command (e.g., is a read or write command), the barrier command handling logic 133 may reset (e.g., deassert) the flag in the read and/or write command control logic 167, 182”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the KOBOR disclosed invention and have to write doorbells associated with the commands in response to resolution of the dependencies, as taught by Irish, in order “reducing the number of queue entries that may be used to store read or write commands. Further, the conventional system requires a large amount of logic to implement the complex pointer manipulation, which consumes additional space on a first processor and consumes chip real estate. Accordingly, improved methods and apparatus for issuing commands on a bus are desired”, (Irish, see par. [0004]).

Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KOBORI  US 20170147411 A1 in view of FUKUZAKI et al. (US 20130104137 A1, hereinafter “FUKUZAKI”).
Regarding claim 15.  KOBORI discloses a first processing unit, comprising: 
a plurality of pipelines configured to execute a first subset of commands in a command stream, wherein at least one of a second subsets of commands that is to be executed on a second processing unit is dependent upon at least one of the first subset of commands (KOBORI, see pars. [0168]-[0169], “The task control unit 113, which suppressed submission of the "task B" to the processing unit 106, which is controlled object of the task control unit 113, in the step S710, acquires the status information of the processing unit 106 in step S704. In this case, the status information indicates "PROCESSING FINISHED (2)". [0169] Next, the task control unit 113 executes the processing in step S705 (steps S801 to S805). As a result of the processing, the task control unit 113 determines that the operational processing in the "task A", which has a dependency with the "task B", has been finished (steps S901 to S905). Therefore, the task control unit 113 determines that the "task B" can be submitted to the processing unit 105 (YES in step S906). That is, in this case, a determination result in step S706 is "YES".”); 
a plurality of queues configured to store the first subset of commands prior (KOBORI, see at least par. [0143], “the task control unit 113 controls the FIFO 108 to output the "task command A" stored in the FIFO 108 to the processing unit 105”) to execution the plurality of pipelines (KOBORI, see at least par. [0183], “The processing device 100 is configured to include a plurality of the processing units (104 to 106) are connected in a pipeline form through the data buffers (110 to 111). That is, when executing a task including operational processing being executed in a pipeline by use of the plurality of processing units (104 to 106)”); and 
KOBORI discloses a scheduler (KOBORI, see FIG. 1 Task Control unit 112) configured to schedule the at least one of the first subset of commands for execution by the plurality of pipelines in response to the dependency being resolved (KOBORI, see pars. [0083, 0093-0094].  Each of the task execution determination units (112a to 114a) determines whether one of the processing units (104 to 106) that are controlled object being controlled by the task control units (112 to 114) that include the task execution determination unit is able to execute a task. More specifically, each of the task execution determination units (112a to 114a) determines a timing at which the processing unit as controlled object is able to execute the task.  In addition, Kobiri’s pars. [0112-0120], discloses subset of commands.  For example, the processing control unit 101 generates commands (“task command A” and “task command B”) specifying execution of the “task A” and “task B”, respectively. The processing control unit 101 supplies the “task command A” and “task command B” to the FIFOs 107 to 109 and the task control units (112 to 114), for detail see the FIGs. 1, 3 and 8… [0112-0113], FIFO, and [0146] When the operational processing in the “task A” is finished in the processing unit 104, the task control unit 112 starts processing from step S701. In this case, the task control unit 112 refers to the task setting table 112b (step S701). The task control unit 112, based on contents of the task setting table 112b and a task command output from the processing control unit 101, confirms that the next task is the “task B” (being resolve).  
KOBORI does not explicitly discloses a scheduler configured to notify a primary processing unit in response to completing execution of the at least one of the first subset of commands”.  However, FUKUZAKI discloses:
a scheduler configured to notify a primary processing unit in response to completing execution of the at least one of the first subset of commands”.  
However, FUKUZAKI discloses a scheduler configured to notify a primary processing unit in response to completing execution of the at least one of the first subset of commands (FUKUZAKI, see at least par. [0021], “the scheduler management device further includes a task period counter, a completed task storage unit, and a failure determination unit, each of the processors notifies the scheduler management device of task identification information of a task for which the task set processing is completed, a task set processing being per-period processing in repeated execution, the completed task storage unit is configured to store the task identification information of the task for which the task set processing notified is completed”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the KOBORI disclosed invention, and have to release commands in the entries in response to resolution of the dependencies, as taught by FUKUZAKI, in order to provides a multiprocessor system which repeatedly executes task sets for scheduling a plurality of tasks so as to complete the tasks within a predetermined limited time and reduce the number of deadline misses.

Regarding claim 16. KOBORI in view of FUKUZAKI discloses the first processing unit of claim 15, wherein the plurality of pipelines is configured to execute the first subset of commands in the command stream based on instructions received from the primary processing unit (KOBORI, see at least par. [0050], “The processing control unit 101 in the present example embodiment supplies a control signal instructing the processing units (104 to 106) to execute a task. More specifically, the processing control unit 101 arranges a series of operational processing in the processing units (104 to 106) into a task, and generates a command (task command) specifying execution of the task. The processing control unit 101 supplies the task command to the processing units (104 to 106).”). 

Regarding claim 17. KOBORI in view of FUKUZAKI discloses the first processing unit of claim 15, wherein the scheduler is configured to notify the primary processing unit (FUKUZAKI, see at least par. [0021], “the scheduler management device further includes a task period counter, a completed task storage unit, and a failure determination unit, each of the processors notifies the scheduler management device of task identification information of a task for which the task set processing is completed) based on information indicating dependency of the at least one of the second subset of commands on the at least one of the first subset of commands (KOBORI, see at least par. [0164], the task control unit 113 confirms the status information of the processing unit (the processing unit 106) identified in step S904. The task control unit 113, based on the status information of the processing unit 106, confirms whether operational processing in a task (the "task A") having a dependency with the "task B" has been finished in the processing unit 106 (step S905).

Regarding claim 20.  KOBORI in view of FUKUZAKI discloses the first processing unit of claim 17, wherein the scheduler is configured to notify the primary processing unit (FUKUZAKI, see at least par. [0021], “the scheduler management device further includes a task period counter, a completed task storage unit, and a failure determination unit, each of the processors notifies the scheduler management device of task identification information of a task for which the task set processing is completed) via an interface that connects the first processing unit, the second processing unit, and the primary processing unit (KOBORI, see FIGs. 1, 11, 13 and16 and 19 and at least pars. [0049, 0050] The processing control unit 101 in the present example embodiment supplies a control signal instructing the processing units (104 to 106) to execute a task. More specifically, the processing control unit 101 arranges a series of operational processing in the processing units (104 to 106) into a task, and generates a command (task command) specifying execution of the task. The processing control unit 101 supplies the task command to the processing units (104 to 106)… [0304], For example, in the above-described respective example embodiments, the task control unit and other constituent elements in each of the processing devices (100, 1100, 1300, and 1600), which were described in the above-described respective example embodiments, may be connected to each other through any communication bus by way of the input-output interface 1906.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over KOBORI  US 20170147411 A1 in view of FUKUZAKI et al. (US 20130104137 A1, hereinafter “FUKUZAKI”) as applied claim 15 above and further in view of Jiang et al. (US 20030212860 A1, hereinafter “Jiang”).
Regarding claim 18.  KOBORI in view of FUKUZAKI discloses the first processing unit of claim 15, the scheduler (FUKUZAKI, see par. [0021], the scheduler management device further includes a task period counter, a completed task storage unit, and a failure determination unit, each of the processors notifies the scheduler management device of task identification information of a task for which the task set processing is completed) and a table maintained by the primary processing unit in response to completing execution of the at least one of the first subset of commands (KOBORI, see at least par. [0116], “the respective task control units (112 to 114), on the basis of settings in the task setting tables (112b to 114b), confirm whether the respective processing units (104 to 106) are included in the processing in a task specified in a task command, respectively (step S702). More specifically, each of the task control units (112 to 114), for example, confirms whether one of the processing units (104 to 106) that is controlled object of the task control unit is specified as a processing unit that executes operational processing in the "task A".”.)
KOBORI in view of FUKUZAKI does not disclose the scheduler is configured to write a doorbell in a table maintained by the primary processing unit in response to completing execution of the at least one of the first subset of commands.  
However, Jiang discloses the scheduler is configured to write a doorbell in a table maintained by the primary processing unit in response to completing execution of the at least one of the first subset of commands (Jiang, see at least par. [0047], “The CTL 33 sets a flag indicating the fact that writing has been completed in those "completion flag" fields of the WR data management table corresponding to the data blocks for which the writing process has been completed (S221). The CTL 23 monitors whether, together with the data blocks whose writing it handles itself, the completion flags indicate that writing has been terminated for all data blocks associated with the WR command (S222), and if this is affirmed, then it sets a flag in the "total completion flag" field of that WR command of the table, indicating that the writing of the WR data has been finished for that WR command (S223).”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the KOBORI and FUKUZAKI disclosed invention to have “wherein the scheduler is configured to write a doorbell in a table maintained by the primary processing unit in response to completing execution of the at least one of the first subset of commands”, as taught by Jiang, in order to “provide a storage system that can process data input/output requests efficiently”, (Jiang, see par. [0008]).

Allowable Subject Matter
	Claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 19 are carefully reviewed and a search with regards to independent claims 1 and 15 has been made.  Accordingly, those claims are believed to be distinct from the prior art searched.
Regarding claim 13 and 19 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:

Regarding claim 13. wherein the at least one of the first subset of commands is stored in the plurality of queues prior to the dependency being resolved, and wherein the indication from the primary processing unit comprises a doorbell associated with the at least one of the first subset of commands, the doorbell being written by the primary processing unit in response to the dependency being resolved. 

Regarding claim 19. The first processing unit of claim 18, 
wherein the at least one of the second subset of commands is released for execution on the second processing unit in response to the scheduler writing the doorbell in the table maintained by the primary processing unit. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612